Exhibit 10.1

2013 Executive Performance Agreement
Pursuant to Cerner's Performance-Based Compensation Plan


PLAN METRICS
Your annual Target Bonus Level (TBL) is $«Total_TBL».
Your Total Opportunity will be based on attainment of the following Performance
Metric:
Weighting
 
Metric
 
Timing Code
 
PF Applies
 
Scope
100%
 
Earnings per Share
 
Y
 
Yes
 
Corporate



Depending on whether the achievement of the Performance Metric is at, below or
above the target metric amount, your calculated Total Opportunity earned will be
increased or decreased in accordance with the table set forth below. This
calculated Total Opportunity incentive payment amount, whether or not adjusted
based on the Attainment % of the Performance Metric, may also be reduced
depending on your quarterly and annual Performance Factor (PF).


MAXIMUM PAYOUT
If the established Performance Metric is achieved above the target metric
amount, you may be eligible to be paid up to 140% of your TBL as set forth in
the table below. In addition, if at least the minimum payout Attainment % of the
Performance Metric is achieved, you may be eligible to be paid up to an
additional 25% of your TBL, if you receive a PF rating of “Outstanding” or
“Distinguished”. If you receive a PF other than "Outstanding" or
"Distinguished," or the percentage bonus amounts for the "Outstanding" or
"Distinguished" categories is determined to be less than 25%, you will receive a
lesser amount (between 0 and 25% of your TBL). Even if you receive a PF rating
of “Outstanding” or “Distinguished,” you may not receive any payment other than
the Payout % of your Total Opportunity indicated in the table below based on the
actual Attainment % of the Performance Metric achieved.


The maximum payout (the “Maximum Payout”) is capped at «Base %» of your base
salary effective February 28, 2013 (the date the performance targets were
established).


Attainment % of Performance Metric
 
TBL Payout %
103%
 
140%
101%
 
120%
100%
 
100%
98%
 
75%
<98%
 
0%



MAXIMUM PAYOUT REDUCTION -- BASED ON PERFORMANCE FACTOR
You will receive a quarterly and an annual PF rating determined by your direct
manager, which rating may affect the Total Opportunity incentive payment
calculation as set forth below.


A PF rating of "Needs Development" or "Unacceptable" for any quarter or for the
year may result in a 0-100% reduction of your initial calculated Total
Opportunity incentive payment. If you receive a “Highly

Page 1


© Cerner Corporation. All rights reserved. This document contains Cerner
confidential and/or proprietary information which may not be reproduced or
transmitted without the express written consent of Cerner.

--------------------------------------------------------------------------------



Valued” rating for any quarter or for the year, you will only receive a payment
equal to the applicable Payout % (as set forth above) of your Total Opportunity.
If the minimum payout Attainment % of Performance Metric is achieved and you
receive an annual PF of “Outstanding” or ““Distinguished,” you may receive an
upward PF adjustment equal to 0-25% of your TBL, but in no event shall your
total payout exceed your Maximum Payout of $«MXP» unless determined by the
162(m) Plan Administrator in accordance with Section 6 of this Agreement. Any
reductions in calculated TBL incentive payments resulting from a PF rating may
not be earned back.


PAYMENT TERMS, SCHEDULE AND CRITERIA
Terms
Payment for Y Timing Code Metrics
Payment for cumulative YTD metrics (Y Timing Code) will be calculated quarterly
based on approved quarterly targets that build cumulatively to a full-year
target. For each of the first three quarters of the year, the Associate will be
eligible to be paid 15% of the Associate's annual TBL opportunity based on these
metrics. At year-end, the remainder of the Associate's incentive will be
calculated based on the full-year targets.


Timing Code definitions of specific payment timing are located in the 2013 CPP
Glossary located on uCERN.


Changes to an Associate's TBL, based on any compensation adjustments, will be
reflected in payment calculations on a pro-rata basis for the appropriate
quarters. However, in no event may the TBL of a Covered Executive (as defined in
Cerner's Performance Based Compensation Plan (the “162(m) Plan”)) change after
the initial 162(m) Plan metrics and Covered Executive's eligible performance
compensation opportunity are established by the Compensation Committee.
The year-end calculation of payments will not affect amounts earned for previous
quarters; however, the actual PF adjustment, if applicable, will apply to TBL
incentives earned for the full year.
Corrections to prior period payments may be made and applied to current period
payments earned to ensure accurate incentive payments.
Timing
Payment of earned TBL will be made approximately sixty (60) days after the end
of a quarter in which they are earned.
Criteria
1.
In order to be eligible for any payments under this Agreement, Cerner must have
received the Associate's signed Cerner Associate Employment Agreement, which
governs the terms of the Associate's employment at Cerner.

2.
Participation under this Agreement begins as of the beginning of the first full
quarter of employment in, or assignment to, an eligible role under Cerner's
162(m) Plan. Newly eligible Associates will satisfy the "full quarter"
requirement as long as they are actively working within the first sixteen (16)
working days of the quarter.

3.
Payments under Cerner's 162(m) Plan for any one quarter or the year will be
forfeited if the Associate failed to complete performance reviews/self
appraisals as required by Cerner's Human Resources group. Any balance of the
payout that could have been attained is forfeited and will not be paid in
subsequent quarters.

Exceptions to the above items will be considered and determined by the 162(m)
Plan Administrator(s), in his/her sole discretion.





--------------------------------------------------------------------------------



OTHER CONSIDERATIONS
1.
Termination of Participation: An Associate's participation under this Agreement
will be terminated immediately in the event of termination of employment, for
any reason (voluntarily or involuntarily), or transfer to a non-162(m) Plan
role. The Associate will be entitled to payment for any earned but not paid
amounts. Payments are earned only for completed quarters; i.e., if participation
is terminated at any time before the completion of a quarter, no incentive will
be paid for that quarter.

2.
Leave of Absence: Eligibility for Associates who are not actively at work for
more than six weeks of any quarter will be subject to the guidelines set forth
in the CPP Leave Policy (located on uCERN).

Repayments to Cerner: In the event an Associate's employment is terminated, for
any reason (voluntarily or involuntarily), and such Associate owes money to
Cerner, for any reason, or is required to return incentive payments, Cerner may
deduct the amounts owed from all accounts due to such Associate, such as salary,
advances, vacation pay, expense reimbursements, incentive payments, and other
Cerner monies owed to the Associate. To the extent such amounts are not setoff,
the Associate remains liable for any remaining balance. Cerner reserves the
right to collect any outstanding balance through legal means if necessary.
1.
Incentive Payment Recovery in the Event of a Restatement:  In the event Cerner
implements a Mandatory Restatement (as defined in Cerner's 162(m) Plan under
Section 10(vii)), which restatement relates in whole or in part to the 2013
fiscal year or prior years while the Associate was eligible for CPP, some or all
of any amounts paid as an incentive payment earned by the Associate under this
Agreement and related to such restated period(s) shall be recoverable and, in
all appropriate circumstances and to the extent practicable as determined by
Cerner's Board of Directors, must be repaid within ninety (90) days of such
restatement(s).  The amount which must be repaid, if any, is the amount by which
the compensation paid or received exceeds the amount that would have been paid
or received based on the financial results reported in the restated financial
statement, in each case determined by the Plan Administrator.  Any amount
required to be repaid may be repaid directly by the Associate, setoff against
future amounts owed to the Associate by Cerner under this Agreement (if such
amounts will be earned and paid within the ninety (90) day payment period) or
any other amount owed to the Associate by Cerner, or paid as otherwise agreed in
writing between the Associate and Cerner. Cerner will not be required to award
additional CPP payments should the restated financial statements result in a
higher CPP payout.

2.
Incentive Payment Recovery in the Event of Fraud or Misconduct:  In the event
Cerner implements a Mandatory Restatement (as defined in Cerner's 162(m) Plan
under Section 10(vii)), which restatement relates in whole or in part to the
2013 fiscal year or prior years while the Associate was eligible for CPP, all
amounts paid as an incentive payment earned by the Associate under this
Agreement and related to such restated period(s) shall be fully recoverable and,
in all appropriate circumstances and to the extent practicable as determined by
Cerner's Board of Directors, must be repaid within ninety (90) days of such
restatement(s) if it is determined by Cerner's Board of Directors that the
Associate engaged in fraud or misconduct that caused or partially caused the
need for the restatement.  Any amount required to be repaid may be repaid
directly by the Associate, setoff against future amounts owed to the Associate
by Cerner under this Agreement (if such amounts will be earned and paid within
the ninety (90) day payment period) or any other amount owed to the Associate by
Cerner, or paid as otherwise agreed in writing between the Associate and Cerner.

3.
Modifications to this Agreement: The 162(m) Plan Administrator reserves the
right, in its sole discretion, to interpret and modify this Agreement: (a)
during the 162(m) Plan year to coincide with changing corporate objectives, and
(b) during or after the 162(m) Plan year to: (i) avoid windfall payments
unintentionally derived from the 162(m) Plan design that may result from the
highly variable nature of many Client Agreement(s) or market conditions and/or
(ii) adjust payments or terminate this Agreement when an Associate's performance
has been documented by management to be unacceptable. Such modifications will
occur only under the authority of the 162(m) Plan Administrator(s), in their
sole discretion. Any component of this Agreement may be adjusted to ensure that
the




--------------------------------------------------------------------------------



Associate receives adequate, yet reasonable, compensation. In no event may the
162(m) Plan Administrator (I) increase the amount of compensation payable that
would otherwise have been payable upon the attainment of the original
performance metric, as such metric was established during the initial allowable
period of time under Section 162(m) of the Code for establishing
"performance-based compensation" or (II) make any modifications or
interpretations to the 162(m) Plan which will jeopardize the deductibility of
performance-based compensation payable hereunder, unless the 162(m) Plan
Administrator expressly acknowledges in connection with the modification or
interpretation that the availability of Code Section 162(m)'s performance-based
compensation exemption is not desired.
Capitalized terms in this Agreement have the meanings set forth in the 2013 CPP
Glossary or the contents of this document.



